COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-07-018-CV





LARRY BARBER	APPELLANT



V.



LINDA BURNETT	APPELLEE



------------



FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Larry Barber attempts to appeal from the trial court’s denial of his application for writ of habeas corpus in a family law case.  On January 23, 2007, we sent Appellant a letter stating that we were concerned that we lacked jurisdiction over the appeal and that we would dismiss the appeal for want of jurisdiction unless Appellant or any other party desiring to continue the appeal filed, on or before February 2, a response showing grounds for continuing the appeal.  We have not received a response.

Although a habeas corpus proceeding is not a suit affecting the parent-child relationship, the court may refer to the provisions of family code title V for definitions and procedures as appropriate.  
Tex. Fam. Code Ann.
 § 157.371 (Vernon 2002).  Section 109.002 allows appeals from final orders only.  
Id
. § 109.002(a), (b).  It is apparent from the record of the habeas corpus hearing that other issues and parties remain pending in the trial court; thus, the trial court’s order on Appellant’s petition for writ of habeas corpus is not a final, appealable order.  Accordingly, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 
42.3(a), 43.2(f)
.

PER CURIAM



PANEL A:	GARDNER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: February 22, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.